Citation Nr: 0834120	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-12 235	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board notes that jurisdiction of the veteran's claims 
file is currently with the New York VARO.  Furthermore, in a 
September 2007 rating decision, the RO granted the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus.  


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  Pes planus is not attributable to the veteran's military 
service.


CONCLUSION OF LAW

The veteran does not have pes planus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a notice letter in 
May 2006, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the above notice satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Further, the veteran was notified that 
the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claim.  
Furthermore, the May 2006 letter from the RO provided the 
veteran notice on effective date and disability rating 
elements.  See e. g., Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
notice in this case suggests that the veteran's claim must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service treatment records 
(STR's) have been associated with the claims file as have 
relevant post-service VA medical records as well as private 
medical records.  In this regard, a search for additional 
STR's associated with the veteran's claimed treatment during 
basic training for foot problems yielded no such STR's.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining an additional medical opinion on the 
question of whether pes planus is traceable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  As will be explained 
below, there is no indication except by way of unsupported 
allegation that pes planus may be associated with military 
service.  As such, further action to obtain a medical opinion 
with respect to this claim is not warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

The veteran contends that he has pes planus and that this 
current disability was incurred in active military service.

A review of the medical evidence submitted by the veteran 
shows that the veteran's first documented complaint of foot 
problems was in 2003-48 years after service separation in 
1955.  While the veteran claims that he was seen by a doctor 
and treated at sick bay at Marine Corps boot camp in Paris 
Island, South Carolina in 1953, a review of the veteran's 
STR's, including the veteran's entrance and separation 
examinations, show no treatment or diagnosis of pes planus or 
any other foot-related disability, to include symptoms 
thereof.  

The veteran has submitted private medical records in the form 
of seven statements from a podiatrist dated from December 
2003 to July 2005.  While these statements, in particular, 
discuss the veteran's diabetic at-risk foot care and assert 
that the veteran has used shoe inserts, the statements do not 
refer to or reflect a diagnosis of pes planus.  

Review of the veteran's VA medical records show that the 
veteran was seen regularly at the VA Medical Center (VAMC) in 
Albany, New York from February 2006 to September 2007 for 
diabetes monitoring and other ailments, including foot-
related problems.  In particular, a podiatry note signed by 
the Chief of the Podiatry Section (Chief) dated May 2007 
reflects the veteran's report of recent arch pain and that he 
experienced arch pain for many years.  The Chief also noted 
in her report that "[The veteran] purposely always has 
something built up in his arch...", but the veteran was still 
experiencing pain in his feet.  The Chief opined that the 
veteran's reported foot pain could be caused by the his 
tendency to pronate.  Later in May 2007, the veteran was 
evaluated for and fitted with orthotics.  At that time, the 
veteran reported to the orthotist that he had experienced 
foot pain since his time at Paris Island.  The orthotist's 
report also noted that the veteran's feet displayed a pes 
planus deformity when bearing weight.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Following its review of all of the veteran's STR's and post-
service VA and private medical records, the Board finds a 
lack of competent medical evidence relating a pes planus 
disability to the veteran's active service.  

As indicated in the foregoing discussion, the only 
information of record supportive of the veteran's claim that 
his alleged pes planus is related to his military service 
consists of the lay statements of the veteran, himself, 
asserting that his pes planus was the result of his active 
service.  However, the veteran has not been identified as 
having specialized medical education, training, and/or 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

Moreover, the veteran's lay statements, which he is competent 
to make concerning his claimed pes planus, are outweighed by 
the lack of pertinent objective findings or diagnoses for 
many years after service and the lack of competent medical 
evidence linking any post-service diagnoses to service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir 2006) 
(the lack of contemporaneous medical records may be a fact 
the Board can consider in rendering lay evidence not 
credible); see e.g., Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  




ORDER

Entitlement to service connection for pes planus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


